Case: 12-40286      Document: 00512450453         Page: 1    Date Filed: 11/22/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit


                                    No. 12-40286                                    FILED
                                  Summary Calendar                          November 22, 2013
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CLOVIS PRINCE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:09-CR-161-1
                             USDC No. 4:10-CR-47-1


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Clovis Prince, proceeding pro se, appeals his jury trial convictions of
bank fraud, money laundering, perjury, and bankruptcy fraud. The district
court sentenced Prince to a total of 30 years in prison.
       Prince first avers that the Government interfered with his right to
present evidence. He argues that he was denied access to his own corporate



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-40286     Document: 00512450453       Page: 2   Date Filed: 11/22/2013


                                  No. 12-40286

records and “trial evidence” and that when he finally obtained the “trial
evidence,” it was in disarray and had been tampered with. He claims that the
Government was responsible for the state of the evidence. In a closely related
issue, he asserts that he was subjected to an illegal search and seizure, i.e.,
that an attorney for American Bank and Trust (ABT), one of the defrauded
banks, illegally obtained his corporate records.
      The right to present a complete defense “is an essential attribute of the
adversary system.” United States v. Ramos, 537 F.3d 439, 448 (5th Cir. 2008).
We review alleged violations of a defendant’s Sixth Amendment right to
present a complete defense de novo, subject to review for harmless error.
United States v. Skelton, 514 F.3d 433, 438 (5th Cir. 2008).
      With regard to the denial of access to his corporate records and trial
evidence, Prince fails to specifically elucidate the precise nature of the records
and evidence and fails to explain how his alleged denial of access affected the
outcome of the trial. His conclusional allegations are insufficient to warrant
relief. See United States v. Volksen, 766 F.2d 190, 193 (5th Cir. 1985); see also
United States v. Brace, 145 F.3d 247, 255 (5th Cir. 1998) (en banc) (holding
that this court is not required to search the record to find a legal or factual
basis for an issue).
      Further, there is no evidence that the Government denied Prince access
to any records. The record showed that some of the documents were under the
control of the bankruptcy court. The record reflects that stand-by counsel Don
Bailey requested, and obtained, the records from the bankruptcy court and
stored them on behalf of Prince. Although Prince contends that, once the
records were obtained, they were “in shambles,” he produces no reliable
evidence of the condition of the records at the Fannin County Jail or that the
Government was responsible for their alleged condition.



                                        2
    Case: 12-40286     Document: 00512450453     Page: 3   Date Filed: 11/22/2013


                                  No. 12-40286

      With regard to his argument that he was subjected to an illegal search
and seizure when an attorney for ABT entered his corporate office and
allegedly confiscated certain files, appellate review is barred because Prince
did not file a motion in the district court challenging the purported illegal
search and seizure. See United States v. Chavez-Valencia, 116 F.3d 127, 134
(5th Cir. 1997). Regardless of whether the search and seizure were legal, there
can be no cognizable search and seizure absent governmental action. The
Fourth Amendment does not protect against searches conducted by private
individuals acting in a private capacity. United States v. Jacobsen, 466 U.S.
109, 113 (1984); United States v. Runyan, 275 F.3d 449, 457 (5th Cir. 2001).
Prince fails to offer any credible evidence that the attorney for ABT was acting
as an agent for the Government.
      The remaining portion of Prince’s arguments concerning the denial of
access to evidence include unsubstantiated and unsupported allegations of
stolen email passwords, fraudulently created emails designed to place the
blame on him for the ponzi-like scheme, the existence of a “dummy box”
containing Papa John receipts instead of handwritten notes that Prince
contends shows his innocence, and the mysterious disappearance of the box
purportedly containing the notes. These unsupported allegations, many raised
for the first time on appeal, are insufficient to warrant relief. See Volksen, 766
F.2d at 193; United States v. Smith, 915 F.2d 959, 963-64 (5th Cir. 1990).
      We reject, as without merit, Prince’s argument that the district court
erred in submitting Government’s exhibits 144, 145, and 148 to the jury during
its deliberations.   The exhibits are not part of the record on appeal, but
according to the parties the exhibits consisted of charts and summaries
outlining Prince’s fraudulent scheme.




                                        3
    Case: 12-40286    Document: 00512450453     Page: 4   Date Filed: 11/22/2013


                                 No. 12-40286

      “[A]llowing the use of charts as pedagogical devices intended to present
the government’s version of the case is within the bounds of the trial court’s
discretion to control the presentation of evidence under” Federal Rule of
Evidence 611(a). United States v. Taylor, 210 F.3d 311, 315 (5th Cir. 2000)
(internal citation and quotation marks omitted).          Charts summarizing
voluminous material under Federal Rule of Evidence 1006 are admitted as
evidence themselves when the evidence underlying them is too voluminous to
be effectively presented, while pedagogical or demonstrative aids submitted
under Rule 611(a) are not introduced into evidence, but merely are shown to
the jury to help them understand evidence that has already been admitted into
the record. United States v. Buck, 324 F.3d 786, 790-91 (5th Cir. 2003).
      Here, the charts and summaries were not summaries of voluminous
evidence submitted to stand in for the evidence itself, but instead were merely
summaries of evidence already admitted and were therefore pedagogical aids
under Rule 611(a). See id. at 790. Further, the district court’s instructions to
the jury made clear that the exhibits in question were not evidence, but merely
summarized evidence that had already been admitted.                Lastly, the
Government and stand-by counsel did not object to sending the pedagogical
summaries to the jury room. See Pierce v. Ramsey Winch Co., 753 F.2d 416,
431 (5th Cir. 1985); see also United States v. Winn, 948 F.2d 145, 159 & n.35
(5th Cir. 1991) (holding that Pierce does not stand for the proposition that
sending pedagogical charts to the jury room constitutes reversible error; it
more properly stands for the proposition that a trial court does not err in
refusing to send pedagogical charts to the jury room).
      We also find, as without merit, Prince’s argument that he was denied his
right to a speedy trial. The Speedy Trial Act requires that a federal defendant
be tried within 70 days of the filing of his indictment or his appearance before



                                       4
    Case: 12-40286    Document: 00512450453     Page: 5   Date Filed: 11/22/2013


                                 No. 12-40286

a judicial officer, whichever comes later. 18 U.S.C. § 3161(c)(1). When the
court grants a continuance on the motion of any party or sua sponte, that
period of delay is excluded “if the judge granted such continuance on the basis
of his findings that the ends of justice served by taking such action outweigh
the best interest of the public and the defendant in a speedy trial.”
§ 3161(h)(7)(A).
      Of the complained-of continuances, one of them, entered on January 4,
2010, was a properly entered ends-of-justice continuance and thus the delay
engendered by the continuance is excluded. See § 3161(h)(7)(A). The August
20, 2010, continuance of which Prince complains was entered after the district
court granted Prince’s motion to consolidate the bank fraud/money laundering
and perjury/bankruptcy fraud cases for trial. “The Speedy Trial Act entitles
criminal defendants to adequate time for preparing a defense, but that right
may not be used as a two-edged sword in this fashion.” United States v.
Westbrook, 119 F.3d 1176, 1188 (5th Cir. 1997). Thus, this court follows the
“sensible maxim that defendants ought not to be able to claim relief on the
basis of delays which they themselves deliberately caused.” United States v.
Kington, 875 F.2d 1091, 1108 (5th Cir. 1989). Because Prince insisted on
consolidation, he should not be heard to complain of the continuance that
ensued.
      Lastly, the district court’s June 7, 2010, continuance did not violate the
Speedy Trial Act. Open-ended continuances are permissible if they are in effect
only for a reasonable length of time. See Westbrook, 119 F.3d at 1187. Because
the June 7 continuance was in effect for five months and eight days, it was
reasonable. See id. (finding an open-ended continuance for five months to be
reasonable).




                                       5
    Case: 12-40286      Document: 00512450453    Page: 6   Date Filed: 11/22/2013


                                  No. 12-40286

      Prince’s arguments that he was denied the right to call witnesses on his
behalf, that a witness had been threatened, and that other witnesses were
prevented from testifying by governmental “interference” are without merit.
See United States v. Girod, 646 F.3d 304, 310 (5th Cir. 2011); United States v.
Thompson, 130 F.3d 676, 686 (5th Cir. 1997); Gibbs v. King, 779 F.2d 1040,
1047 (5th Cir. 1986).
      We have endorsed the position, like many other circuits, that a trial court
generally does not have a duty to explain to a defendant that he has a right to
testify or to verify that the defendant voluntarily waives his right to testify.
See United States v. Brown, 217 F.3d 247, 258 (5th Cir. 2000), vacated and
remanded on other grounds sub nom, Randle v. United States, 531 U.S. 1136
(2001). The record shows that stand-by counsel advised Prince of his right to
testify at the conclusion of the defense’s case. Prince, at that time, had not
decided whether he would exercise his right.         The district court had no
obligation to inquire or obtain a waiver of the right. See Brown, 217 F.3d at
258 (right to testify is critical element of trial strategy best left to defendant
and counsel with no intrusion by trial court because any intrusion may,
unintentionally, affect the defendant’s decision).
      To prove a due process violation based on the use of perjured testimony,
Prince must show that the testimony was false, that the prosecutor knew that
it was false, and that it was material to the issue of guilt. See United States v.
Blackburn, 9 F.3d 353, 357 (5th Cir. 1993). An allegedly perjured statement is
material only if use of the false testimony “creates a reasonable likelihood that
the jury’s verdict might have been different.” United States v. Washington, 44
F.3d 1271, 1282 (5th Cir. 1995) (internal quotation marks and footnote
omitted). Prince has not made the required showing on any of his claims that
the Government knowingly used perjured testimony.



                                        6
    Case: 12-40286     Document: 00512450453     Page: 7   Date Filed: 11/22/2013


                                 No. 12-40286

      Finally, “[t]he general rule in this circuit is that a claim for ineffective
assistance of counsel cannot be resolved on direct appeal when the claim has
not been raised before the district court since no opportunity existed to develop
the record on the merits of the allegations.” United States v. Cantwell, 470
F.3d 1087, 1091 (5th Cir. 2006) (internal citation and quotation marks
omitted).   We decline to address any of Prince’s allegations of ineffective
assistance of counsel because the record is not sufficiently developed to
consider the claims.
      AFFIRMED.




                                        7